
Exhibit 10.5

 
 


 


 
Distribution Agreement
 


 


 
Playlogic International N.V.
 
-
 


 
U&I Entertainment LLC
 

 
Page 1 of 15

--------------------------------------------------------------------------------

 

Distribution Agreement
 
THIS AGREEMENT is dated March 16, 2009 by and between U&I ENTERTAINMENT, LLC,
having his registered address at 251 1st Ave N#2, Minneapolis, MN 55401, USA
and  Playlogic International NV, a Dutch company having its registered address
at World Trade Centre, C-Tower 10th Floor, Strawinksylaan 1041, 1077 XX,
Amsterdam, the Netherlands.
 
 
RECITALS:
 
 
A.
U & I is in the business of manufacturing, marketing and distributing software
and related products.

 
B.           Playlogic is in the business of publishing software products.
 
 
C.
Playlogic desires to deliver to U & I the software products described in
Addendum A for sale and distribution by U & I.

 
NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the parties agree as follows:
 
1.
Definitions.

 
"Customers" means any individual or entity to whom Units are or may be
distributed by U & I.  Customers may include U & I, resellers and retailers.
 
"Distribution Fee" means an amount equal to the Net Proceeds multiplied by the
applicable percentage set forth in Addendum A.
 
"End Users" means those persons who purchase for use one or more Units from
Customers.
 
“Customer Specific Programs” means the costs associated with marketing and
merchandising programs that are either required or mutually agreed to at
Customer.
 
“Customer Event Fees” means the costs associated with attending or exhibiting at
Customer specific events.
 
“Logistic Fees” means the costs associated with logistics. The estimated amount
is approximately USD 1.25 (one dollar and twenty five cents) per unit.
 
“Future Authorized Deductions” means all price protection and returns that have
been offered to retail customers but not yet deducted from receipts.
 
“Imminent Deductions Hold Back” means a hold back from Gross Receipts based on
potential deductions from retail.
 

 
Page 2 of 15

--------------------------------------------------------------------------------

 

"Marketing Development Fund" or "MDF" means the costs associated with the
marketing and merchandising of each Version at Customer locations.
 
“Net Proceeds” means Wholesale Proceeds received in any given calendar month
minus Price Protection minus MDF minus Pre-Approved Returns minus Customer
Specific Programs minus Customer Event Fees minus Placement Fees minus Future
Authorized Deductions minus Imminent Deductions Hold Back minus the Distribution
Fee.
 
“Placement Fees” means the costs associated with securing retail shelf placement
at Customer.
 
“Price Protection” means price reductions granted to Customers after order and
delivery of Units to the Customer to facilitate retail sale efforts.
 
"Pre-Approved Returns" means Units of any Version of the Title returned by a
Customer that are pre-approved for return by Playlogic
 
"Term" means the period during which this Agreement shall be in effect, as set
forth in Section 6 below.
 
"Territory" means reference Addendum A.
 
"Title" means each software product published by Playlogic and listed on
Addendum A, together with all printed artwork, booklets, manuals, pamphlets or
other materials, prepared by or on behalf of Playlogic, which refer to or relate
to each respective Title.
 
"Unit" means one copy of one Version embodied on any storage device embodied on
CD-ROM, DVD, cartridge, or any other tangible medium now known or later devised,
fully packaged as a finished good and ready for shipment to Customers.
 
"Version" means the Title as designed to operate with software or other
interactive media environment or platform now known or later devised.  Examples
of Versions include software products developed for:  the IBM PC platform
utilizing the Windows XP operating system; the Apple Macintosh platform; and
console platform versions such as Sony Playstation2, PSP, Microsoft Xbox, and
Nintendo Gamecube.
 
"Wholesale Proceeds" means wholesale proceeds actually received by U & I from
the distribution of the Titles in any given calendar month.
 
2.
Grant of Rights.

 
 
a)
Rights Granted.  With respect to each Title, Playlogic hereby grants to U & I
throughout the Territory, during the Term:

 

 
Page 3 of 15

--------------------------------------------------------------------------------

 

 
(i)
exclusive right to sell and distribute Units in North America and Canada.

 
 
b)
the non-exclusive right:

 
 
(i)
to advertise, publicize and promote, in a manner reasonably acceptable to
Playlogic, each Version by any means and in all media now known or later
devised, subject to Playlogic’s prior written approval during the Term and
within the Territory.

 
 
(ii)
to use, publish and permit others to use and publish Playlogic’s trademarks,
logos and other proprietary markings in conjunction with the advertising and
promotion of Units.

 
3.
Obligations of U & I.

 


 
3.1           Distribution and Warehousing.
 
 
a)
U & I shall use commercially reasonable efforts to distribute Units to
Customers.

 
 
b)
U & I shall be responsible for distributing and shipping Units to    Customers.

 
 
c)
U & I shall provide adequate and secure warehousing facilities for all   Units
in inventory.

 
 
d)
U & I shall be responsible for all billing, invoicing and related administrative
procedures associated with order taking, distribution and shipping of the Units.

 
 
e)
U & I will promptly notify Playlogic in writing of any known infringement of
Playlogic’s propriety rights which comes to U & I’s attention.  U & I agrees to
cooperate, at Playlogic’s expense, in connection with Playlogic’s reasonable
efforts to protect its proprietary rights in the Titles.

 
 
f )
For the fence of doubt it is clear between Parties that U & I will be
responsible of the management and that Playlogic will be responsible for the
costs involved with the logistic.

 


 
3.2           Trade Marketing.
 
 
a)
U & I shall use commercially reasonable efforts to trade market the Units to
the  Customers.

 

 
Page 4 of 15

--------------------------------------------------------------------------------

 

 
b)
U & I shall provide recommendations and assist Playlogic in developing
strategies to be implemented by Playlogic to help stimulate the sale of the
Units, provided that U & I shall not be obligated to incur any costs associated
with retaining or employing third parties.

 
 
c)
U & I  will provide Playlogic with regular reports which shall include the
following information, if available; a summary of the number of Units
distributed to each Customer, sold through, and the number of Units returned
since the last report issued.

 
 
d)
U & I shall advise Playlogic on matters relating to marketing, placement,
promotion and sell through of Titles by each Customer.

 
 
e)
U & I shall obtain approval from Playlogic prior to authorizing trade marketing
and MDF or Price Protection for a Customer.

 
3.3           Insurance
 
 
a)
U & I shall undertake to maintain and keep in force, in adequate amounts, an
insurance on manufactured copies of the Titles described in Addendum A to be
delivered to U & I by Playlogic and to be stored by U & I as stock, at a company
accepted by Playlogic, that is common in the videogame business, including a
fire insurance and a extended coverage insurance. In case of loss, the amount
payable will be paid to Playlogic. Playlogic may request to see the original of
all policies and/or certificates of insurance on the stock as described above
during the duration of this agreement and until the last payment and/or
performance of an obligation under this agreement including Logistic Fees.

 
4. Obligations of Playlogic.
 
 
4.1  Software.

 
 
a)
Playlogic shall provide U & I with finished goods of the Title or Titles in each
Version.

 
4.2  Technical Support.
 
 
a)
Playlogic will provide technical support for each Version in the Territory to U
& I, Customers and End Users.  Technical support will include, without
limitation, warranty service and email support.  Playlogic will have personnel
knowledgeable of the technical and the application aspects of each Version
available to answer support questions during regular business hours.  During the
Term of this Agreement, each party agrees to inform the other promptly of any
known defects or operational errors affecting any Version.

 

 
Page 5 of 15

--------------------------------------------------------------------------------

 

 
4.3  Testing.

 
 
a)
Prior to the delivery of Titles to U & I , Playlogic agrees to test each Version
to make certain that each Version, to the best of Playlogic’s knowledge, is
bug-free and fully functional in the different configurations in which the
Version is designated to run and for all peripherals with which each Version is
designated to work.

 
4.4  Changes.
 
 
a)
Playlogic will give U & I notice at least thirty (30) days prior to any material
modification to a Title or any Version, including, without limitation,
Playlogic’s decisions to discontinue or materially enhance any Title or
Version.  Playlogic shall promptly provide U & I with master disks embodying all
updates and enhancements.

 
4.5  Marketing.
 
 
a)
Notwithstanding U & I ’s rights set forth in Section 2.1, throughout the Term,
Playlogic will use its commercially reasonable efforts to advertise, market and
promote the Titles throughout the Territory.

 
 
b)
Playlogic shall provide to U & I thirty (30) days prior to the street date of
each Version and upon reasonable request thereafter, at no cost to U & I, copies
of each of the following materials for purposes of facilitating the promotion of
that Version by U & I: demonstration copies, specification sheets, sell sheets
and any other available promotional material.

 
 
4.6  Insurance.

 
 
a)
During the Term of this Agreement, Playlogic will at all times maintain at its
own cost comprehensive general liability insurance, Playlogic’s liability and
errors and omissions insurance.  Each policy shall have coverage of at least one
million dollars ($1,000,000) per occurrence/three million dollars ($3,000,000)
in the aggregate.  Each policy shall be in a form reasonably acceptable to U & I
and shall be issued by an insurance company with a rating of A or better as set
forth in the most current

 
 
4.7  Best Insurance Guide.

 
 
a)
At the request of U & I, Playlogic shall add U & I as an additional insured to
each policy and furnish certificates evidencing that insurance.

 
4.8           Distribution.
 
 
a)
Playlogic will be responsible for all fees associated with shipping Units
including handling, storage and freight. The amounts will be deducted from
payment as described under the definition of Net Proceeds.

 

 
Page 6 of 15

--------------------------------------------------------------------------------

 

 
5.
Compensation.

 
5.1.1
Net Proceeds. On the tenth day of each calendar month, U & I shall pay 100% of
Net Proceeds minus the Distribution Fee for the prior calendar month to
Playlogic. See Addendum B for sample statement.

 
5.2
Accounting.

 
5.2.1
Along with any Net Proceeds due, U & I shall submit a report to Playlogic
showing Wholesale Proceeds, Price Protection, MDF, Returns, the Logistic Fees
and any other costs permitted to be deducted under the terms of this Agreement.

 
5.2.2
Playlogic will have the right, exercisable not more than once every six (6)
months, at Playlogic’s expense, to examine or have its agents examine, such
books, records and accounts during U & I ’s normal business hours to verify the
payments due by U & I to Playlogic hereunder. If the examination shows the
amount paid was insufficient and the difference between the actual amount paid
due more than 5% than U & I will be responsible for the costs of the
examination.

 
5.2.3
On a quarterly basis, U & I and Playlogic will discuss the Imminent Deduction
Hold Back amount from the previous quarter and will decide on a mutually
agreeable reconciliation if appropriate.

 
6.
Term.

 
Subject to Section 7 below, the term of this Agreement shall commence as of the
date hereof and shall continue for six (6) months, and shall automatically renew
for additional renewal terms of six (6) months unless notice of termination is
received by any party at least thirty (30) days prior to the expiration of the
initial term or any renewal term.
 
7.
Termination.

 
7.1
Termination for Breach.  In the event of a material breach by either party,
which breach is not cured within thirty (30) days after written notice by the
non breaching party, the non breaching party may, upon written notice to the
breaching party, terminate this Agreement in its entirety or only in respect to
the Version to which the breach applies.

 
7.2
  Upon termination, the non breaching party will have the right to pursue any
remedies it may have at law or in equity.

 
7.3
Immediate Termination.  Either party may immediately terminate this agreement if
(i) a receiver is appointed for the other party or its property; (ii) the other
party becomes insolvent or is unable to pay its debts as they mature, or makes
an assignment for the benefit of its creditors; (iii) the other party seeks
relief or if proceedings are commenced against the other party or on its behalf
under any bankruptcy, insolvency or debtor's relief law, and those proceedings
have not been vacated or set aside within sixty (60) days from the date of their
commencement; or (iv) if the other party is liquidated or dissolved

 

 
Page 7 of 15

--------------------------------------------------------------------------------

 


 
7.4 Vendor of Record Status Termination.  In the event that Playlogic secures
vendor of record status at Customer(s), Playlogic may terminate the agreement in
respect to the customer with which vendor of record status has been secured.
 
7.5. Early Termination by Playlogic. Without prejudice to any other rights,
either party may terminate this Agreement in its entirety or with respect to 1
(one) or more specific Titles at Playlogic’s sole discretion, after a period of
9 months from the signing of this agreement, up until 6 (six) weeks before the
respective North American release date of said Title(s) as described in Addendum
A, with or without cause upon written notice (by certified mail) to U & I or
such termination, which shall be deemed effective when received by U & I.
Playlogic may remove a single title from the agreement, without cause, up until
8 (eight) weeks before the respective North American release date of said
title.  No more than two titles may be removed from the agreement during the
initial nine months following execution of the agreement.  Playlogic agrees that
U&I is allowed 30 (thirty) days to match any offer that Playlogic receives from
any party on any title that Playlogic requests to remove during the term of this
agreement.


7.6  Return of stock. After termination of the Agreement for any reason, any
Title that have been delivered to U & I by Playlogic that, at the moment of
termination, have not been sold yet by Distributor, will be returned to
Playlogic immediately thereafter.


 
7.7  Effect of Termination.  Upon termination of this agreement:
 
(a)  Upon termination, Playlogic and U & I will establish a mutually agreeable
payment plan based on historic sell through patterns and any anticipated,
imminent or potential exposure at retail.
 
(b)  U & I may return all unsold units of product to manufacturer and/or sell
remaining inventory with Playlogic’s approval.
 
(c)  Paragraphs 1, 5, 7.3, 8, 9, 10, 11, 12.1, 12.2, 12.6, and 12.09 shall
survive termination of this Agreement.
 
8.  Freedom to Compete.
 
Subject to the rights granted to U & I herein, each party agrees that nothing in
this Agreement will be construed as restricting or prohibiting either party from
lawfully competing with the other party in any other aspects of its business,
including, without limitation, development of and/or distribution of other
software products and services.  Without limiting the generality of the
foregoing, each party acknowledges that the other party is in the business of
creating and publishing software products for a variety of hardware platforms
and related hardware products, that the other party maintains and continually
seeks relationships with other parties, and that the other party maintains and
continually seeks licensing or similar arrangements with other parties.  Each
party
 

 
Page 8 of 15

--------------------------------------------------------------------------------

 

agrees that nothing in this Agreement will be construed as restricting or
prohibiting the other party from continuing its business in any lawful manner
and without limitation the other party may at its sole discretion at any time
during or after the term of this Agreement (a) create, publish, manufacture,
market and distribute any other products, even if such products are competitive
and similar to the Titles; and (b) enter into and maintain relationships with
any other party, even if such parties are competitors, or licensors of the other
party.
 
9.
Representations and Warranties.

 
9.1.2.1
Playlogic represents and warrants to U & I that:

 
9.1.2.1.1
It has the full right, power and authority to enter into this Agreement, to
carry out its terms and to grant the rights, licenses and privileges granted
under this Agreement;

 
9.1.2.1.2
Playlogic has all necessary rights, title and interest in and to the Titles and
the Versions and all other materials furnished to U & I under this Agreement to
grant U & I the rights granted hereunder;

 
9.1.2.2
The Titles and other materials furnished to U & I by and on behalf of Playlogic,
under this Agreement do not infringe upon, or misappropriate, any copyright,
trade secret or any other proprietary rights of any third party;

 
9.1.2.3
Each Version will perform substantially in accordance with Playlogic’s
specifications and express warranties for each respective Version;

 
9.1.2.4
Playlogic has not and shall not assign, transfer, lease, convey or grant a
security interest or otherwise similarly dispose of the Titles to a third party
unless such third party agrees to be bound by the terms of this Agreement; and

 
9.1.2.5
Prior to delivery of master disks or finished goods to Distributor, Playlogic
will obtain all necessary rights from any and all hardware manufacturers (e.g.
Microsoft, Sony and Nintendo) to perform its obligations with respect to any
Title or Version.

 
9.1.3
U & I represents and warrants to Playlogic that:

 
 
(i)
It has the full right, power and authority to enter into this Agreement, to
carry out its terms and to grant the rights, licenses and privileges granted in
this Agreement.

 
 
(ii)
It has all necessary rights, title and interest in and to the materials
furnished by it and incorporated into the Units;

 

 
Page 9 of 15

--------------------------------------------------------------------------------

 

 
(iii)
Materials furnished by U & I under this Agreement do not infringe upon or
misappropriate any copyright, trade secret or any other proprietary rights of
any third party.

 
10.
Indemnification.

 
10.1
Playlogic Indemnity.  Playlogic agrees to indemnify, hold harmless and defend U
& I, its subsidiaries, affiliates and their respective officers, directors and
employees from and against all claims, losses, defense costs (including
reasonable attorneys' fees), judgments and other expenses related to or arising
out of:  (a) the breach of its representations, warranties and covenants
hereunder; (b) any product liability with respect to any Title; (c) the alleged
infringement or violation of any trademark, copyright, trade secret, patent or
other proprietary right with respect to any Title; and (d) any unfair trade
practice, trade libel or misrepresentation based on any promotional material,
packaging, documentation or other materials provided by Playlogic with respect
to any Title, provided that Playlogic shall have no indemnification obligations
hereunder to the extent any such claims, losses or costs relate to or arise out
of U & I 's gross negligence, willful misconduct or breach of this
agreement.  Playlogic's obligation to indemnify is conditioned on (i) U & I
notifying Playlogic of any such claim as to which indemnification will be sought
promptly after U & I learns of such claim and (ii) providing Playlogic
reasonable cooperation in the defense and settlement thereof.  Playlogic shall
have the right to control the defense and settlement of any such claim at
Playlogic's expense and to choose counsel for such purpose, provided that (other
than with respect to claims for money damages for which U & I is indemnified
hereunder) Playlogic may not settle any such claim without U & I's prior written
consent, which consent shall not be unreasonably withheld or delayed.  U & I may
retain counsel (at U & I 's sole option and expense) with respect to any such
claim, and Playlogic shall ensure that its counsel reasonably cooperates with U
& I 's counsel in the course of such defense.  If Playlogic does not fulfill its
indemnification obligations in good faith, U &I will have the right to defend
and settle any claim for which it was entitled to indemnification under this
agreement and to receive reimbursement from Playlogic for all of its reasonable
costs (including attorneys fees and costs) in defending and settling such claim.

 
10.2
U & I Indemnification.  U & I agrees to indemnify, hold harmless and defend
Playlogic, its subsidiaries, affiliates and their respective officers, directors
and employees from and against all claims, losses, defense costs (including
reasonable attorneys' fees), judgments and other expenses arising out of:  (a)
the breach of its representations, warranties and covenants hereunder and (b)
any unfair trade practice, trade libel of misrepresentation based on any
promotional material, packaging documentation or other materials provided by U &
I with respect to any Title, provided that U & I shall have no indemnification
obligations hereunder to the extent any such claims, losses or costs relate to
or arise out of Playlogic's gross negligence, willful misconduct, breach of this
agreement or any materials provided by Playlogic pursuant to this agreement.

 

 
Page 10 of 15

--------------------------------------------------------------------------------

 

 
U & I 's obligation to indemnify is conditioned on Playlogic notifying U & I of
any such claim as to which indemnification will be sought promptly after
Playlogic learns of such claim, and providing U & I reasonable cooperation in
the defense and settlement thereof.  Provided that U & I is fulfilling its
indemnification obligations hereunder in good faith, U & I shall have the right
to control the defense and settlement of any such claim at U & I 's expense and
to choose counsel for such purpose, provided that U & I may not settle any such
claim without Playlogic’s prior written consent, which consent shall not be
unreasonably withheld or delayed.  Playlogic may retain counsel (as Playlogic’s
sole option and expense) with respect to any such claim, and U & I shall ensure
that its counsel reasonably cooperates with Playlogic’s counsel in the course of
such defense.  If U & I does not fulfill its indemnification obligations in good
faith, Playlogic will have the right to defend and settle any  claim for which
it was entitled to indemnification and to receive reimbursement from U & I for
all of its reasonable costs (including attorneys fees and costs) in defending
and settling this claim.

 
10.3
LIMITATION OF LIABILITY.  BOTH PARTIES AGREE THAT TO THE EXTENT PERMISSIBLE BY
APPLICABLE LAW, UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE TO THE OTHER
PARTY FOR ANY CONSEQUENTIAL, INCIDENTAL, SPECIAL DAMAGES OR LOST PROFITS,
ARISING IN CONNECTION WITH THIS AGREEMENT, OR, ON ACCOUNT OF ITS TERMINATION,
EVEN IF APPRAISED OF THE LIKELIHOOD OF SUCH DAMAGES OCCURRING.

 
11
Confidentiality.

 
11.1
Confidential Information.  During the Term of this agreement, Playlogic and U &
I may be exposed to certain information that is confidential to the other party
and is not generally known to the public, including without limitation (a)
quantities, dollar volumes, and revenue of Units, (b) the terms of this
agreement including Wholesale Proceeds, marketing funds and like information,
and (c) business and marketing plans, future products, research and
development.  Each party agrees respectively, that for a period of three (3)
years after its initial receipt of the other party's confidential information it
will not, and will cause its employees, agents, contractors, and like entities
to not, use in any way for its own account or the account of any third party,
nor disclose to any third party, any such confidential information without the
prior written consent of the other party, except to employees, agents,
contractors and like entities solely as required to fulfill the purposes of this
Agreement, provided any such third parties agree in writing to be bound by the
confidentiality obligations under this agreement.  Playlogic and U & I agree
that they will safeguard the confidential information which each party may
receive from the other party for the period set forth above with the same degree
of care used to protect its own information of a like nature but in no
circumstances less than reasonable care.

 

 
Page 11 of 15

--------------------------------------------------------------------------------

 

11.2
Non-Confidential Information.  Section 11.1 above shall not be applicable to any
information:  (a) which is in the public domain or which becomes part of the
public domain through no fault on the part of the receiving party; (b) which is
known to the receiving party prior to the disclosure thereof by the disclosing
party, as established by documentary evidence; (c) which is lawfully received by
the receiving party from a third party who provided, such information without
breach of any separate confidentiality obligation owed to the disclosing party;
(d) which is disclosed by the disclosing party to any third party without
restriction on further disclosure; (e) which is independently developed by
personnel having no access to the disclosing party's confidential information as
established by documentary evidence, or (f) which is required to be disclosed
pursuant to any governmental, judicial or administrative order, subpoena or
discovery request (in which case, receiving party shall promptly notify
disclosing party of such order and reasonably cooperate with the disclosing
party in seeking to enjoin the disclosure of such information).

 
11.3
Notices.  Any notice required or permitted to be given or sent under this
agreement will be deemed delivered if hand delivered or if mailed, postage
prepaid, by registered, express or certified mail, return receipt requested, or
by any nationally-recognized private express courier, to either party at the
address listed below, or to such other address of which either party may so
notify the other, as of the date such notice is received.

 
If to Playlogic:
Playlogic International N.V.
 
World Trade Centre
 
Strawinskylaan 1041
 
1077 XX Amsterdam
 
Attn:           Mr. C.Prak
 
Phone:  0031620065747
       
With a copy to:
Mr. Frank Dijkstra
 
Dijkstra Voermans advocatuur
 
Winthonlaan 2
 
3526 KV Utrecht
 
Phone:  030-2850300
   
If to U & I                      :
U & I, Inc.
 
251 1st Avenue North
 
Minneapolis, MN  55401
 
Attn:  Marty Hawk
 
Phone:  (612) 333-5300
 
Fax:  (612) 335-9604

 
 

 
Page 12 of 15

--------------------------------------------------------------------------------

 

 

   
With a copy to:
Gray Plant Mooty
 
80 South Eighth Street, Suite 500
Minneapolis, MN  55402                                           
 
Attn:  Barry Clegg
 
Phone:  (612) 632-3220
 
Fax:  (612) 632-4220

 
11.4
Governing Law/Forum. Parties agree that any and all disputes between the parties
arising from or related to this Agreement up to an amount of USD 200.000 DOLLAR
shall be subject to the laws of Minnesota, USA and parties submit to the
jurisdiction of the Federal State courts located in Minnesota. Parties agree
that any and all dispute between the parties arising from or related to this
agreement above the amount of USD 200,000 DOLLAR shall be subject to the laws of
the Netherlands and parties submit to the jurisdiction of the Federal State
courts located in Amsterdam. Parties further agree that prior to either party
submitting any concerns or disputes to the courts of any nature related to this
agreement, that either has 60 days to resolve the issues as identified and
described by the other.  Any such concerns are subject to the terms of
Notification herein.

 
11.5
Force Majeure.  Neither party will be deemed in default of this agreement to the
extent that performance of its obligations, or attempts to cure any breach is
delayed or prevented by reason of any act of God, fire, natural disaster,
accident, act of government, shortages of material or supplies or any other
cause not being under the control of such party ("Force Majeure"), provided that
such party gives the other party prompt written notice thereof promptly and uses
its good faith effort to continue to cure any breach.  In the event that either
party's performance is delayed for more than thirty (30) days from the date such
Force Majeure arose, the party whose performance is not affected may terminate
this Agreement without further liability (but subject to either party's
obligation to pay the other party any amounts which have or will become due)
upon notice to the affected party if the Force Majeure is continuing.

 
11.6
Amendment.  No amendment or modification of this agreement will be made except
by an instrument in writing signed by both parties.  The failure of either party
to prosecute its right with respect to any single or continued breach of this
agreement will not act as a waiver of the right of that party to later exercise
any right or remedy with respect to that breach or any other breach of this
agreement by the other party.

 
11.7
Relationship.  The relationship between U & I and Playlogic will be that of
independent contractors.  Each party is not and shall not be deemed to be an
employee, agent, partner or legal representative of the other for any purpose
and shall not have any right, power or authority to create any obligation or
responsibility on behalf of the other.

 
11.8
Severability.  If any provision of this agreement is found invalid or
unenforceable pursuant to judicial decree, such provision will be enforced to

 

 
Page 13 of 15

--------------------------------------------------------------------------------

 

 
the maximum extent permissible and the remainder of this agreement will remain
in full force and effect according to its terms.

 
11.9
Assignment.  Neither party may assign any of its rights hereunder without the
prior written consent of the non-assigning party, which will not be unreasonably
withheld, provided that either party may assign this agreement, without the
other party's consent, (a) to a parent company, a subsidiary of a parent company
or a subsidiary provided that such entity has similar capabilities to perform
the obligations to those of the assigning party or (b) to a third party which
acquires the assigning party, merges with the assigning party or acquires all or
substantially all of the assigning party's assets.

 
11.10
Modification. Modification to this Agreement (and the Appendices hereof) can be
made in writing, through an Addendum which has to be signed by both parties.

 
11.11
Goodwill. U & I covenants that all goodwill associated with the trademarks
relating to the Titles, other than trademarks developed or owned by U & I hall
inure directly and exclusively to the benefit of Playlogic, as the case may
be.  U & I  or  Playlogic shall not at any time acquire or claim any right,
title or interest in the other's trademarks or service marks other than those
rights expressly granted.  All right, title or interest in either party's
trademarks and service marks which come into existence as a result, or during
the term of, the exercise by U & I  or Playlogic of any right granted to it
hereunder shall immediately vest in the applicable party.

 
11.12
Entire Agreement.  This agreement and the Exhibits attached hereto state the
entire agreement between the parties relating to the subject matter of this
agreement and supersede any and all prior agreements and communications, written
or oral.  This agreement may be executed by facsimile and in counterparts and
shall constitute a valid, binding agreement.

 
IN WITNESS WHEREOF, the parties hereto have executed the agreement by their duly
authorized representatives as set forth below.
 
U&I Entertainment, LLC.
PLAYLOGIC ENTERTAINMENT, INC.
 
By:  /s/
Marty Hawk                                                              
Name: Marty Hawk
Title:CEO                                                                
 
By:  /s/ W.M. Smit                                                              
Name: W.M. Smit
Title:CEO &
President                                                                



 

 
Page 14 of 15

--------------------------------------------------------------------------------

 

ADDENDUM A
 


 
Distribution Fee:           6%
 
Accrual/Reserve for Price Protections:    15% of gross revenue (gross revenue =
units sold times unit cost to retail). To be reconciled with actuals every 3
months. If actuals are less than accrual, U & I will credit Playlogic the
balance. In the event price protections exceed 15(fifteen)%, U & I will deduct
actuals as they occur. With the exception of FairyTale Fights X360, PS3 and PC –
which will have a holdback amount of 10(ten)%.
 
Titles:
 
Building & Co
PC
Sudoku Ball
Wii, DS, PC,
Infernal
XBOX 360
Obscure                                           
DS & PSP,
Worldshift
PC
They Came From Upstairs
WII,DS,PS2, PC,
Vertigo                                
PC, WII
Zooloreto                                           
DS, PC
Pool Hall Pro                                           
WII, PC
Young Archeologists                                           
DS, PC
Age of Pirates 2                                
PC
Fairytale Fights                                           
XBOX 360, PS3, PC



* Any additions, deletions or substitutions of Titles and/or Versions in this
Addendum A shall be made only in accordance with Section





 
Page 15 of 15


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
